November 4, 1917. The opinion of the Court was delivered by
Mrs. Pooser lives in the town of Salley. On her way from church one night, she was walking on a sidewalk across which there was a drain and over the drain there was a bridge. The dirt of the sidewalk was not even with the *Page 289 
bridge and there was at the bridge an excavation made by the washing of water. Into this depression Mrs. Pooser stepped and fell, and received injuries for which this suit is brought. At the close of plaintiff's testimony, the defendant moved for, and the trial Judge granted, a nonsuit. In granting the nonsuit the presiding Judge said:
"As to what is a defect in a street, that is to be construed in the light of all the circumstances in the case."
That is true, and that made it a question for the jury, and a new trial is ordered. The case of Lancaster v. City ofColumbia, 104 S.C. 228, 88 S.E. 463, is so recent that no discussion is necessary. That case was a protruding root; this an excavation.
This case has not been prepared in accordance with the rule, and no costs for printing the case is allowed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and GAGE concur in the opinion of the Court.